Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US 7511299).
Regarding claim 1, Alexander discloses a method comprising: 
installing one or more electronic components (installing components 102 and 222 on circuit board 104; Fig. 2A) on a substrate or printed circuit board (104); 
installing one or more electrical access ports (installing test standoff 220) on the substrate or printed circuit board; and 
encapsulating the one more electronic components and one or more electrical access ports in an encapsulant material (encapsulant 202); 
wherein the one more electrical access ports are fully encapsulated to generate one or more buried access ports (test standoff 220 is insulated by encapsulant 202).

Regarding claim 2, Alexander discloses the claimed invention as set forth in claim 1.  Alexander further disclose encapsulating the one or more buried access ports is to insulate the one or more buried access ports from electrical contact (test standoff 220 is insulated by encapsulant 202).

Regarding claim 3, Alexander discloses the claimed invention as set forth in claim 1.  Alexander further discloses installing the one or more electrical access ports on the substrate or printed circuit board includes installing each of the one or more electrical access ports adjacent to an edge of the encapsulant material (test standoff 220 is near the edge of encapsulant 202).

Regarding claim 4, Alexander discloses the claimed invention as set forth in claim 1.  Alexander further discloses installing the one or more electrical access ports on the substrate or printed circuit board includes installing a first electrical access port to be a closest element of the package to an edge of the encapsulant material (test standoff 220 is closer to the edge of the encapsulant than components 222 and 102).

Regarding claim 5, Alexander discloses the claimed invention as set forth in claim 1.  Alexander further discloses installing the one or more electrical access ports on the substrate or printed circuit board includes installing a first electrical access port to be a closest element of the package to a top surface of the encapsulant material (test standoff 220 is closer to the surface of encapsulant 202 than components 222 and 102).

Regarding claim 6, Alexander discloses the claimed invention as set forth in claim 1.  Alexander further discloses the one or more buried access ports are accessible by breaking through the encapsulate material (breaking the encapsulant to form recess 230 to access to the test standoff 220; Fig. 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 7511299), in view of Bauer (US 7230309).
Regarding claim 7, Alexander discloses the claimed invention as set forth in claim 1.
Alexander does not explicitly disclose the one or more electrical access ports are accessible by electromagnetic coupling with at least one access port.
Bauer teaches the one or more electrical access ports are accessible by electromagnetic coupling (the coupling 6 and 9 serves in wireless manner by means of electromagnetic waves; column 2, lines 6 - 7) with at least one access port (6 and 9, Fig. 1).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common coupling method such as electromagnetic waves, as suggested by Bauer, in order to connect the component inside the molding with outside devices.

Allowable Subject Matter
Claims 8 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 8, a combination of limitations that the encapsulant material has an opening in one of the side surfaces, the opening extending through the encapsulant material and exposing at least one of the electrical access port, wherein the electrical access port has a surface proximate the one of the side surfaces of the encapsulant material, and the opening exposes a portion of but not all of the surface of the electrical access port, wherein the electrical access port is electrically connected to one or more circuits of the apparatus. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 17, a combination of limitations that the encapsulant material has an opening in one of the side surfaces, the opening extending through the encapsulant material and exposing at least one of the electrical access port, wherein the electrical access port has a surface proximate the one of the side surfaces of the encapsulant material, and the opening exposes a portion of but not all of the surface of the electrical access port; wherein the electrical access port is electrically connected to one or more circuits of the electronic package to provide debugging access to the electronic package. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yen (US 9978688) discloses a circuit board 110 having electronic component 111, encapsulant 140 and access port opening 140a.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848